Citation Nr: 0810983	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to March 
1951, May 1954 to June 1956, and October 1957 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  The veteran contends that his hearing loss is due to 
his exposure to loud noise while serving in Battery C, 31st 
Field Artillery Battalion, 7th Infantry Division and that his 
hearing has gradually worsened since service.

The veteran's service medical records do not reveal 
complaint, diagnosis, or treatment for bilateral hearing 
loss.  After separation from service, the veteran indicated 
that he was first treated for hearing loss in the 1970's by 
Dr. W., an audiologist, in Missouri.  The veteran reported 
that Dr. W. is deceased and no records are available.  The 
veteran stated that he was treated for hearing loss in the 
1980's by Dr. B. at White River Medical Center in Batesville, 
Arkansas.  The veteran reported that Dr. B. subsequently left 
White River Medical Center, with his records, and he has not 
been able to locate the doctor subsequently.

The veteran underwent a private hearing evaluation in 
February 2000 performed by Dr. J.H.  Dr. J.H. reported that 
the audiometry performed at that time revealed "mild sloping 
to severe sensorineural hearing loss for the right ear and a 
mild sloping to profound sensorineural hearing loss for the 
left ear."  Dr. J.H. did not render an opinion on the 
etiology of the veteran's hearing loss.

The veteran was treated by VA in March to September 2004 for 
hearing loss.  The veteran reported that he had had hearing 
loss since service and that he had been exposed to artillery 
fire while in service.  The treatment notes stated that the 
veteran had severe sensorineural hearing loss in the right 
ear and profound sensorineural hearing loss in the left ear.  
The VA outpatient records do not reveal an opinion on an 
etiology of the veteran's hearing loss.

In March 2005, the veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjunction with his claim.  The 
results of the audiological examinations performed indicate 
that the veteran has a hearing loss disability as defined by 
38 C.F.R. § 3.385.  However, the examiner did not provide an 
opinion as to whether the veteran's hearing loss was related 
to the veteran's military service, in particular to acoustic 
trauma.  In light of the March 2003 examiner's inability to 
render an opinion on whether the veteran's hearing loss was 
related to the veteran's military service, the Board finds 
the examination to be inadequate and, therefore, the veteran 
should be afforded another medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2 (2007).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from September 27, 2004, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
after September 27, 2004.  In addition, 
attempt to obtain any other records the 
veteran identifies as potentially 
relevant, provided that any necessary 
release forms are completed.

2.  After completion of the above 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hearing loss found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's hearing loss disability is 
etiologically related to or had its onset 
during service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for all opinions expressed 
should be provided in a report.  

3.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




